POPE, Justice.
This is an appeal from a judgment which modified a former child custody order and awarded custody of a seven-year-old girl to the father for two summer months out of each year, and made certain adjustments for holiday visits. In 1950, Alton Anderson and Patsy Anderson were divorced and custody of their seventeen-month-old girl was awarded exclusively to the mother. The parents, one month later, caused an agreed order to be entered which granted the father visitation rights, but only in the mother’s home. The father, six years later, commenced this suit for a modified order, which the court granted after full hearing.
The record manifests faults on the part of the father concerning his support payments and on the part of the mother concerning interferences with the father’s visits. The record supports the relatively minor changes made with reference to the custody of the child. Conditions have changed since 1950. The father has remarried, has a home, and is better financially able to care for the child in a home. The mother has re-married. The former order permitted the father’s visits only in the mother’s home. In practice, the arrangement has been unworkable. The child! is now six years older.
The judgment is affirmed.